Appellant insists that the charge of the court does not set forth the defensive matters urged by appellant in the trial hereof, such insistence being a repetition of that offered upon the original submission herein.
We can not ignore the statute, Art. 658, C. C. P., relative to the filing of objections to the court's charge prior to the same being read to the jury. To thus ignore such statute would cause endless confusion, and deprive the trial court of any chance to correct or supplement an erroneous charge. True it is, the appellant herein did not see fit to employ an attorney until after his conviction, and in an ordinary felony the trial court is under no obligation to furnish or appoint an attorney, and if an accused sees fit to take his chances and postpone the employment of an attorney until after his conviction, we do not think such conduct should result in a failure to enforce Art. 658 Cow. C. P.
There were no objections nor exceptions taken to the court's charge, and the objections first made thereto upon appeal come too late.
The motion is overruled. *Page 354